Name: Commission Regulation (EEC) No 334/80 of 13 February 1980 on transitional measures in the seeds setor as regards the application of the ECU under the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 37/ 14 Official Journal of the European Communities 14. 2 . 80 COMMISSION REGULATION (EEC) No 334/80 of 13 February 1980 on transitional measures in the seeds sector as regards the application of the ECU under the common agricultural policy Whereas the changeover from the previous system to the ECU system should not entail alterations to the amounts expressed in national currency ; whereas the above differences are due to certain roundings-up ; whereas these differences could create difficulties in some cases ; whereas, in order to avoid such diffi ­ culties, it should be laid down that, for a transitional period covering the 1979/80 marketing year, the amounts of the aid should remain , in national currency, the amounts valid on 1 August 1979 , the date on which occurred the event granting entitle ­ ment to aid for the marketing year in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee on Seeds, HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid granted in the seeds sector for the 1979/80 marketing year and fixed by Regulation (EEC) No 1347/78 shall be, in national currency, the amounts valid on 1 August 1979 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the Euro ­ pean monetary system on the common agricultural policy ('), as amended by Regulation (EEC) No 1 264/79 (2 ), and in particular Article 4 thereof, Whereas the ECU was introduced into the common agricultural policy by Regulation (EEC) No 652/79 ; whereas it is necessary, for the purpose of applying the above Regulation , to adopt in the seeds sector tran ­ sitional provisions in order to facilitate the changeover to the new monetary system ; Whereas aid in the seed sector was fixed in units of account for the 1978/79 and 1979/80 marketing years by Council Regulation (EEC) No 1 347/78 (3) ; whereas, subsequently, the amounts fixed in units of account were expressed in ECU at the time of the amendment of the latter Regulation by Council Regu ­ lation (EEC) No 2879/79 (4 ) ; whereas certain amounts obtained when converting into national currency amounts fixed in units of account and multiplied by the coefficient in Article 1 of Regulation (EEC) No 652/79 do not correspond exactly to the amounts which are obtained by converting into national currency the amounts expressed in ECU ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 84, 4 . 4 . 1979, p. 1 . ( 2 ) OJ No L 161 , 29 . 6 . 1979, p. 1 . (3 ) OJ No L 1 65, 22 . 6 . 1 978 , p. 3 . ( «) OJ No L 325, 21 . 12 . 1979 , p. 5 .